      Case 7:20-cv-03368-NSR-PED Document 63 Filed 09/01/21 Page 1 of 12




MEMORANDUM ENDORSEMENT
20-cv-03368-NSR-PED
Phipps v. Experian,                                                                9/1/2021

The Minute Entry for the teleconference with Magistrate Judge Davison on July 28, 2021
indicates that the parties were directed to file pre-motion letters on or before August 31, 2021.
On August 23, 2021, pro se Plaintiff filed a motion for summary judgment and declaration in
support of that motion (ECF Nos. 59 and 60) without leave to do so, in violation of Magistrate
Judge Davison’s directions and Rule 3(A)(ii) of my Individual Rules of Practice in Civil Cases.
Accordingly, Plaintiff’s motion for summary judgment is denied without prejudice. The Court
construes Plaintiff’s filing as a request for leave to file a motion for summary judgment for
which the Court waives the promotion conference requirement and grants Plaintiff leave to file.
The Court has also reviewed Defendant’s letter motion requesting sanctions in the form of
dismissal of this case and, in the alternative, leave to file a motion for summary judgment. (ECF
No. 62.) This letter exceeds the page limit set forth in Rule 3(A)(ii) of my Individual Rules of
Practice in Civil Cases. Nonetheless, the Court waives the pre-motion conference requirement
and grants Defendant leave to file a combined motion for summary judgment and for sanctions.
The schedule for the parties’ respective motions is as follows: moving papers shall be served
(not filed) on October 4, 2021; opposition papers shall be served (not filed) on November 3,
2021; reply papers shall be served on November 18, 2021. Defendant shall file all motion papers,
including Plaintiff’s motion papers, on the reply date, November 18, 2021. The parties shall
provide the Court with two hard courtesy copies of all motion papers as they are served.
The Clerk of Court is directed to terminate the motions at ECF Nos. 59 and 62 and to mail a
copy of this order to pro se Plaintiff at the address on ECF and to show service on the docket.


 Dated: September 1, 2021
        White Plains, NY
Case
Case7:20-cv-03368-NSR-PED
     7:20-cv-03368-NSR-PED Document
                           Document63
                                    59 Filed
                                       Filed09/01/21
                                             08/23/21 Page
                                                      Page21of
                                                            of12
                                                               6
Case
Case7:20-cv-03368-NSR-PED
     7:20-cv-03368-NSR-PED Document
                           Document63
                                    59 Filed
                                       Filed09/01/21
                                             08/23/21 Page
                                                      Page32of
                                                            of12
                                                               6
Case
Case7:20-cv-03368-NSR-PED
     7:20-cv-03368-NSR-PED Document
                           Document63
                                    59 Filed
                                       Filed09/01/21
                                             08/23/21 Page
                                                      Page43of
                                                            of12
                                                               6
Case
Case7:20-cv-03368-NSR-PED
     7:20-cv-03368-NSR-PED Document
                           Document63
                                    59 Filed
                                       Filed09/01/21
                                             08/23/21 Page
                                                      Page54of
                                                            of12
                                                               6
Case
Case7:20-cv-03368-NSR-PED
     7:20-cv-03368-NSR-PED Document
                           Document63
                                    59 Filed
                                       Filed09/01/21
                                             08/23/21 Page
                                                      Page65of
                                                            of12
                                                               6
Case
Case7:20-cv-03368-NSR-PED
     7:20-cv-03368-NSR-PED Document
                           Document63
                                    59 Filed
                                       Filed09/01/21
                                             08/23/21 Page
                                                      Page76of
                                                            of12
                                                               6
       Case
       Case7:20-cv-03368-NSR-PED
            7:20-cv-03368-NSR-PED Document
                                  Document63
                                           62 Filed
                                              Filed09/01/21
                                                    08/31/21 Page
                                                             Page81of
                                                                   of12
                                                                      5



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                              Direct Number: (212) 326-7881
                                                                                                   jclay@jonesday.com




                                                August 31, 2021


BY ECF

Hon. Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                    Re:       Phipps v. Experian, Case No. 7:20-cv-03368-NSR (S.D.N.Y.)

Dear Judge Román:

Defendant Experian Information Solutions, Inc. (“Experian”) respectfully submits this letter in
response to Plaintiff Derrick Phipps’ Motion for Summary Judgment (the “Motion”). Plaintiff’s
Motion lacks merit. Plaintiff’s grievance over the date of birth on his credit report—which has
already been solved—does not constitute information bearing on his credit worthiness. Based on
precedent from this Court and the Second Circuit, Plaintiff’s claim fails as a matter of law.
Given that this is the fourth time Plaintiff has filed an essentially identical “motion for summary
judgment” that neither complies with the Court’s rules nor demonstrates any basis for relief, the
Court should deny the motion without further briefing and should order Plaintiff to refrain from
further meritless filings.

In addition, Experian respectfully requests that the Court sanction Plaintiff for his refusal to
follow the Court’s rules or participate in the process of the lawsuit he filed, most recently by
failing to appear for his deposition despite both proper and actual notice of it. Plaintiff’s conduct
seems connected to whatever change of heart caused him to back out of the settlement agreement
the magistrate judge recently helped the parties reach. If Plaintiff wishes to throw away the
reasonable settlement that the magistrate judge brokered—where Experian solved Plaintiff’s
concern even though it does not give rise to a claim under the Fair Credit Reporting Act, and
agreed to a nuisance value settlement—that is Plaintiff’s prerogative. But he may not flout the
Court’s rules and the Federal Rules of Civil Procedure by obstructing Experian’s efforts to
complete discovery (i.e., Plaintiff’s deposition) and by refusing to respond to every form of
communication. The circumstances here are particularly egregious, because Plaintiff’s failure to
appear at his deposition was not caused by some extenuating, unforeseeable circumstances. We
now know that, at the very same time he should have been testifying at his deposition, Plaintiff
was filing the instant Motion with which the Court is now burdened. This is improper.




AMSTERDAM • ATL ANTA • BEIJING • BOSTON • BRI SBANE • BRUSSE L S • CHICAGO • CLEVE L AND • COLUMBUS • DAL L AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUSTON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • SYDNEY • TAIPEI • TOKYO • WASHING TON
       Case
       Case7:20-cv-03368-NSR-PED
            7:20-cv-03368-NSR-PED Document
                                  Document63
                                           62 Filed
                                              Filed09/01/21
                                                    08/31/21 Page
                                                             Page92of
                                                                   of12
                                                                      5




Hon. Nelson S. Román
August 31, 2021
Page 2


Finally, the Court should also schedule a pre-motion conference in anticipation of Experian’s
forthcoming motion for summary judgment. For the reasons explained briefly herein, if the
Court does not dismiss the case as a sanction for Plaintiff’s bad faith, improper conduct,
summary judgment in Experian’s favor will be warranted.

                                        PROCEDURAL BACKGROUND

Plaintiff filed this action on April 2020, stating in his Complaint that he sought $4.5 million
dollars (ECF No. 1). On June 15, 2020, the Court sua sponte Ordered Plaintiff to amend the
complaint, which was vague and unintelligible (ECF No. 2.). After Plaintiff did so, the Court
mailed him an information package, which included a Motion guide and a copy of Judge
Román’s and Judge Davison’s practices (ECF No. 7).

At the outset of this case, Experian requested Plaintiff’s identifying information so Experian
could locate his credit file in a database containing credit information for more than 250 million
consumers. Plaintiff refused to supply the requested information (ECF No. 15), and then, when
the Court granted Experian a routine extension of time to file its response to Plaintiff’s amended
complaint, Plaintiff asked the Court to reconsider that order, filed a request for default judgment,
and stated that he had filed an ethics complaint against Experian’s counsel before the New York
State Attorney General 1 (ECF No. 14). Once Experian timely filed its answer to Plaintiff’s
amended complaint (ECF No. 17), Plaintiff filed a request for “summary judgment” (ECF. No.
18).

The Court denied Plaintiff’s summary judgment motion and ordered the parties to jointly file a
discovery plan. Plaintiff refused to file a joint plan, instead filed his own discovery plan
proposing that discovery be completed on the very same day of his filing, November 6, 2020
(ECF No. 27). Plaintiff’s refusal to participate in a joint discovery plan necessitated Experian
filing its own proposed discovery plan, which Plaintiff responded to by filing a second request
for summary judgment (ECF Nos. 29, 30, 31). On March 30, 2021, the Court issued a discovery
plan and scheduling order (ECF No. 38). That scheduling order remains in place, and November
6, 2021 is the deadline to complete all discovery (ECF No. 38).

On May 7, 2021, the Court held a settlement conference where the parties reached an agreement
to settle the case for $10,000. The Court discontinued the case on May 9, 2021, based on the
parties’ agreement (ECF No. 51). In a letter dated May 20, 2021, however, Plaintiff changed his
mind, stating that he refused to proceed with the settlement and instead wished to proceed to trial


           1
               Unsurprisingly, the Attorney General did not issue any sanctions for counsel’s ordinary and necessary
request.
     Case
      Case7:20-cv-03368-NSR-PED
           7:20-cv-03368-NSR-PED Document
                                  Document63
                                           62 Filed
                                               Filed09/01/21
                                                     08/31/21 Page
                                                               Page10
                                                                    3 of 5
                                                                         12




Hon. Nelson S. Román
August 31, 2021
Page 3


(ECF No. 52). Shortly thereafter, in a letter dated June 1, 2021, Plaintiff filed his third request
for summary judgment (ECF No. 56).

Despite Plaintiff’s decision to back out of the agreement the magistrate judge brokered, Experian
continued to discuss settlement in a good faith effort to resolve this case. Plaintiff stated that he
now demanded the $4.5 million figure stated in his original complaint. Experian rejected
Plaintiff’s demand and requested mutually convenient dates for his deposition so that discovery
could be completed. Despite communicating regularly with Experian’s counsel by telephone and
email for the entire history of this case, once his $4.5 million demand was rejected Plaintiff
began ignoring all forms of communication. This necessitated personally serving Plaintiff with a
subpoena to appear at his deposition, so there could be no doubt that Plaintiff had actual notice of
his properly scheduled deposition. Plaintiff ignored this subpoena as well, and refused to appear
at his deposition.

                           RELEVANT FACTUAL BACKGROUND

Plaintiff’s claims relate to the reporting of two different birth years: 1965 and 1966. Plaintiff’s
filed motion falsely states that “[t]he facts are not in dispute” and that “[a]fter numerous letters
over past [sic] 4 years, Experian is still reporting 2 different Dates of Birth.” On June 16, 2021,
the parties attended a second settlement conference, during which Plaintiff stated on the record
that 1965 was his correct year of birth. Experian promptly updated the information. As
confirmed by Plaintiff’s own Exhibit B, Plaintiff’s date of birth now correctly reports as 1965.

Based on the prior reporting of his birth year, Plaintiff alleges that Experian violated Section
1681e(b) of the FCRA by failing “to follow reasonable procedures to assure the accuracy of the
information.”

                                           ARGUMENT

A.     The Second Circuit has made clear that reporting inaccurate identifying
       information such as addresses, phone numbers, and dates of birth is not actionable
       under the FCRA because such information does not bear on a consumer's
       creditworthiness.

Case law makes clear that a claim under Section 1681e(b) of the FCRA is only actionable if a
consumer reporting agency fails to maintain reasonable procedures regarding its reporting of
information that bears on a consumer's creditworthiness. See, e.g., Williams-Steele v Trans
Union, 2015 WL 576714, at *2 (S.D.N.Y. Feb. 10, 2015), affd sub nom. Williams-Steele v
TransUnion, 642 Fed Appx 72 (2nd Cir 2016). This is because Section 1681e(b) relates to the
preparation of "consumer reports," which the FCRA defines, in relevant part, as the
     Case
      Case7:20-cv-03368-NSR-PED
           7:20-cv-03368-NSR-PED Document
                                  Document63
                                           62 Filed
                                               Filed09/01/21
                                                     08/31/21 Page
                                                               Page11
                                                                    4 of 5
                                                                         12




Hon. Nelson S. Román
August 31, 2021
Page 4


"communication of any information by a consumer reporting agency bearing on a consumer's
credit worthiness ..." Compare 15 U.S.C. §§ 1681a(d)(l)with 1681e(b).

For this reason, the Southern District of New York has held, and the Second Circuit has agreed,
that the correct reporting of Plaintiff’s identifying information has no bearing on Plaintiffs credit
worthiness or eligibility for credit, and therefore the alleged inaccuracies are not actionable. See
Id. at 2; see also Williams-Steele, 642 Fed App'x at 73. The Eastern District of New York has
also held that the reporting of inaccurate identifying information is not actionable because such
information “does not bear on any of the characteristics described in 15 U.S.C. § 1681a(d)(l) –
i.e., a consumer’s credit worthiness. . . . “ Johnson v. Target Corp., 2019 WL 1253467, at *10
(E.D.N.Y. Mar. 13, 2019).

Because Plaintiff is only alleging here that Experian reported inaccurate identifying information,
Plaintiff has not and cannot establish a claim against Experian under the FCRA as a matter of
law.

B.     Even if Experian’s reporting of Plaintiff’s year of birth was actionable, Plaintiff
       failed to provide Experian with a notice of inaccuracy, which this Court has held is
       a prerequisite before bringing a claim under the FCRA.

Plaintiff’s claims also fail because Plaintiff did not provide Experian with the FCRA required
pre-suit notice of alleged inaccuracy. This Court, like many others, has held that a consumer
reporting agency must receive notice of potential inaccuracies before it can be liable under the
FCRA. See Jones v. Experian Info. Solutions, Inc., 982 F. Supp. 2d 268, 272 (S.D.N.Y. Nov. 12,
2013); see also Caltabiano v. BSB Bank & Tr. Co., 387 F. Supp. 2d 135, 140 (E.D.N.Y. 2005)
(citing Casella v. Equifax Credit Info. Servs., 56 F.3d 469, 474 (2d Cir. 1995) ("[Neither Equifax
nor Trans Union violated the FCRA before they were contacted by Casella...")). Here, Plaintiff
has not and cannot allege that he disputed Experian’s reporting of the alleged inaccurate year of
birth and, for this independently sufficient reason, Plaintiffs claims against Experian also fail
under the FCRA.

                                          CONCLUSION

For these reasons, as well as others not expressly set forth in this letter due to page constraints,
Experian respectfully requests that the Court deny Plaintiff’s motion for summary judgment,
sanction Plaintiff for his failure to appear at his properly noticed deposition and for his continued
disregard of the Federal Rules, the Local Rules, and the Court’s rules by dismissing the lawsuit
with prejudice, or, in the alternative, schedule a pre-motion conference in anticipation of
Experian’s motion for summary judgment.
    Case
     Case7:20-cv-03368-NSR-PED
          7:20-cv-03368-NSR-PED Document
                                 Document63
                                          62 Filed
                                              Filed09/01/21
                                                    08/31/21 Page
                                                              Page12
                                                                   5 of 5
                                                                        12




Hon. Nelson S. Román
August 31, 2021
Page 5


                                      Respectfully submitted,

                                      /s/ Juliana S. Clay

                                      Juliana S. Clay
